                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                  CASE NO. 20-10008
                                               HON. DENISE PAGE HOOD
v.

POTOROKA CONCRETE LLC,
And LYNNE POTOROKA D/B/A LM
POTOROKA AKA LYNEE POIKEY,

                   Defendants.
                                               /

       ORDER GRANTING THE UNITED STATES OF AMERICA’S
             MOTION FOR DEFAULT JUDGMENT [#9]
                           And
        MOTION FOR ENTRY OF DEFAULT JUDGMENT [#12]


      The defendants Potoroka Concrete LLC (“Potoroka LLC”) and Lynne

Potoroka d/b/a LM Potoroka a/k/a Lynee Poikey (“Lynne Potoroka”) (collectively,

the “Defendants”), having failed to plead or otherwise defend in this action and

default having been entered. Upon application of plaintiff United States of America

and declarations demonstrating that defendant Potoroka LLC owes the United

States the sum of $188,991.97 ($162,770.42 of employment tax liabilities and

$26,221.55 of unemployment tax liabilities).

      Plus, such additional amounts as may continue to accrue by law from and

after March 29, 2019, including interest; that defendant Lynne Potoroka owes the
                                         1
United States the sum of $77,121.91. Plus such additional amounts as may

continue to accrue by law from and after March 29, 2019, including interest that

Lynne Potoroka, through Potoroka LLC, has repeatedly failed to comply with

federal employment and unemployment tax laws despite numerous efforts by the

Internal Revenue Service to bring her into compliance; and that Lynne Potoroka is

not a minor, is not incompetent, and is not in active duty military service for the

United States.

      For the reasons set forth above and, on the record, IT IS HEREBY

ORDERED that Plaintiff United States of America’s Motion for Default Judgment

and Motion for Judgment (ECF Nos. 9, 12) are GRANTED.

      IT IS FURTHER ORDERED that Judgment is entered for the United States

and against:

   1. Potoroka LLC, for the unpaid employment tax liabilities assessed against

      Potoroka LLC for the quarterly tax periods ending on June 30, 2015 through

      June 30 2018, the sum of $162,770.42, plus statutory additions, including

      interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and 28 U.S.C. §

      1961(c) that continues to accrue from March 29, 2019,

   2. Potoroka LLC, for the unpaid unemployment tax liabilities assessed against

      Potoroka LLC for the tax periods ending on December 31, 2015; December

      31, 2016, and December 31, 2017, the sum of $26,221.55, plus statutory


                                         2
   additions, including interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622,

   and 28 U.S.C. § 1961(c) that continues to accrue from March 29, 2019,

3. Lynne Potoroka, for trust fund liabilities under 26 U.S.C. § 6672 assessed

   against Lynne Potoroka arising out of the unpaid employment tax liabilities

   of Potoroka LLC for the quarterly tax periods ending on September 30, 2015

   through June 30 2018, the sum of $77,127.91, plus statutory additions,

   including interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and 28

   U.S.C. § 1961(c) that continues to accrue from March 29, 2019, and

   IT IS FURTHER ORDERED that an injunction is hereby entered against

Potoroka LLC and Lynne Potoroka, with the following terms:

   1. Potoroka LLC shall, and Potoroka LLC Potoroka shall cause Potoroka

      LLC and any other employer entity that they control, to withhold from

      each employee’s paycheck an appropriate amount of income tax and the

      employee portion of Federal Insurance Contribution Act (“FICA” or

      “employment taxes”) and Medicare taxes;

   2. Potoroka LLC shall, and Lynne Potoroka shall cause Potoroka LLC and

      any other employer entity that they control to, timely deposit withheld

      employee taxes, and employer FICA and Medicare taxes in an

      appropriate federal depository bank in accordance with federal deposit

      regulations;


                                     3
3. Potoroka LLC shall, and Lynne Potoroka shall cause Potoroka LLC and

  any other employer entity that they control to, timely deposit Federal

  Unemployment Tax Act (“FUTA” or “unemployment taxes”) taxes in an

  appropriate federal depository bank each quarter in accordance with

  federal deposit regulations;

4. Lynne Potoroka shall sign and deliver to a designated IRS revenue

  officer, or to such specific location as the IRS may deem appropriate, on

  the first day of each month, an affidavit stating that the required federal

  income taxes, FICA and Medicare taxes, and FUTA taxes were fully and

  timely deposited for each pay period during the prior month;

5. Potoroka LLC shall, and Lynne Potoroka shall cause Potoroka LLC and

  any other employer entity that they control to, timely file Form 941

  employment tax returns and Form 940 unemployment tax returns that

  come due after the date of the injunction, and Lynne Potoroka shall

  provide a copy of each filed return to a designated IRS revenue officer in

  such manner as the IRS deems appropriate, within five days of filing;

6. Potoroka LLC, and Lynne Potoroka shall cause Potoroka LLC and any

  other employer entity that they control to, timely pay all required

  outstanding liabilities due on each return required to be filed under the

  Court’s injunction order;


                                  4
7. Potoroka LLC and Lynne Potoroka are enjoined from paying other

   creditors of Potoroka LLC or from transferring, disbursing, or assigning

   any money, property, or assets of Potoroka LLC after the date of the

   injunction order until after such time as the required deposits described in

   paragraphs 1 and 2, above, and any liabilities described in paragraph 6,

   above, have been paid in full, for any tax period ending after the

   injunction is issued;

8. Potoroka LLC and Lynne Potoroka are enjoined from assigning and/or

   transferring money or property to any other entity to have that entity pay

   the salaries or wages of Potoroka LLC’s employees, except for a

   commercial payroll services provider approved in advance by counsel for

   the United States;

9. Potoroka LLC and Lynne Potoroka shall permit a representative from the

   Internal Revenue Service to inspect Potoroka LLC’s books and records

   periodically, with two business days’ notice of each inspection;

10. For the five-year period beginning on the date this injunction order is

   entered, Lynne Potoroka shall notify, in writing, such revenue officer as

   the IRS designates, if she or Potoroka LLC comes to form, incorporate,

   own, or work in a managerial capacity for another business entity, within

   five business days of such event. Regardless of such notification, the


                                   5
          preceding paragraphs of this section shall apply to any employer entity

          controlled by Lynne Potoroka.

   IT IS FURTHER ORDERED that Lynne Potoroka and Potoroka LLC are

required to deliver to all of their current employees a copy of the Court’s findings

and injunction, within 30 days of the date of the injunction order;

   IT IS FURTHER ORDERED that the Court retains jurisdiction over this case to

ensure compliance with this injunction, including authorizing the United States to

take post-judgment discovery to ensure compliance;

   IT IS FURTHER ORDERED that if Lynne Potoroka or Potoroka LLC violates

any term of this injunction, then counsel for the United States shall send the

Defendants written notice of the violation, and Defendants shall have 10 days after

notification is sent to cure the violation;

      1. A “cure” for the violation includes making a late tax deposit and all

          accruals on such tax; paying delinquent tax shown on a return and all

          accruals on such tax; filing a delinquent tax return; and providing a

          delinquent notification to the designated IRS revenue officer.

      2. If counsel for the United States has sent Defendants three separate written

          notifications for three separate violations, then counsel for the United

          States shall no longer be obligated to send written notification of a

          violation.


                                              6
     3. If any violation is not cured within ten days of notification or if, after the

        third notification followed by cures, the United States becomes aware of

        a new violation by Lynne Potoroka or Potoroka LLC, then the United

        States shall be entitled to file with this Court a motion for an Order to

        Show Cause why Lynne Potoroka and Potoroka LLC should not be held

        in contempt of this injunction and why Potoroka LLC should not be

        ordered to cease doing business immediately and why Lynne Potoroka

        should not be permanently enjoined from forming, incorporating, or

        owning another or a successor business entity and from working for any

        business in any capacity that includes any responsibility for withholding,

        accounting for, or paying over employment taxes or for filing

        employment tax returns.



     IT IS ORDERED


                                             s/Denise Page Hood
                                             DENISE PAGE HOOD
DATED: June 29, 2021                         Chief Judge




                                         7
